DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, and 43-63 remain pending in the application.
Claims 1, and 43-63 are rejected under 35 U.S.C. 112(b).
Claims 1, 43-55, and 62-63 are rejected under 35 U.S.C. 102(a)(1).
Claims 56-61 are rejected under 35 U.S.C. 103.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents have been received in this National Stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
The information disclosure statements filed 09/15/2020; 01/15/2021; 12/16/2021; 01/10/2022 have been considered. The corresponding PTO-1449s have been electronically signed and attached.

Drawings
The drawings, filed 09/15/2020, are considered in compliance with 37 CFR 1.81 and are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, and 43-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 62, and 63 recite “the lower order resulting try”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1, 62, and 63 recite “higher-order input tries”, “higher-order resulting tree”, “lower-order input tries”, “lower-order resulting trie,” and “lower-order resulting try”. The use of “higher-order” and “lower-order” for multiple tries is a relative term that is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If applicant intends a comparison between multiple sets of tries, they should clarify that in the claim. 

Claim 1, 62, and 63 recite “the resulting trie”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1, 62, and 63 recite “the set or a subset of the keys and/or other data items associated with the nodes ….” There is insufficient antecedent basis for “the set” and “the nodes” in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1, 62, and 63 recite “and providing as an output the representation of the lower-order resulting trie. and wherein at least parts of the lower-order resulting try are evaluated during the step of evaluating at least parts of the higher-order resulting trie.” The full stop present in between the final two limitations is an incorrect use of punctuation, which makes the meaning of the claim unclear. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 44 recites “the traversed nodes”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 44 recites “providing the information”. There is insufficient antecedent basis for “the information” in the claim. Additionally, it is not clear what the information is being provided to/what for. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 45 recites “the physical data structure”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 46 recites “the entire physical data structure”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 47 recites “the physical data structure”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 48 recites “the physical data structure”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 49 recites “the physical data structure”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 55 recites “the even lower-order combination operator.” This is a relative term that is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 58 recites “wherein combining the sets of child nodes of the nodes of the input tries which correspond to a node of the resulting trie, using the logical operation, comprises…”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 59 recites “the child nodes of the node of the resulting trie”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 60 recites “the child nodes of the node of the resulting trie”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 

For example, claim 46 recites “wherein at any given moment, less than the entire physical data structure of the trie or of the parts of the trie are realized, and preferably only those parts of the physical data structure of the trie or of the parts of the trie are realized which need to be realized in that moment for the traversing the trie or the parts of the trie.” It is not clear what the intended meaning is of “realized”. Additionally, it is not clear what the intended meaning of “preferably” is because it is not clear if the respective limitation following is required or not. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 49 recites “wherein the physical data structure of the lower- order resulting trie or of the parts of the lower-order resulting trie as a whole is not realized.” It is not clear what the intended meaning is of “realized”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 56 recites “wherein a node in an input trie, preferably at least all parent nodes in an input trie comprise a bitmap.”  This claim is not grammatically proper, and the meaning is not discernable. Additionally, the intended meaning of “preferably” is not clear because it is not clear if the respective limitation following is required or not. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 57 recites “wherein the value of the key portion of a child node in a trie is determined by the value of a bit (set) in the bitmap comprised by a parent node of the child node with which bit the child node is associated.” The claim is not grammatically proper, and the meaning is not discernable. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 59 recites “wherein the child nodes of the node of the resulting trie are determined and/or evaluated on the basis of the combined bitmap, preferably only on the basis of the combined bitmap.” It is not clear what the intended meaning of “preferably” is because it is not clear if the respective limitation following is required or not. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 60 recites “wherein the step of combining the bitmaps is performed before the child nodes of the node of the resulting trie are determined and/or evaluated and/or the evaluation of the resulting trie traverses to the child nodes of the node of the resulting trie.” It is not clear which portion of the claim that each of the following phrases: “evaluated” and “the evaluation of…” are a respective alternative to. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claims 43-61 are dependent from claim 1. Therefore, they inherit the defects of their parent claims and are rejected accordingly.

The claims are interpreted as best as Examiner can understand in light of the numerous indefiniteness issues outlined prior.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 43-55, and 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (“Trie Methods for Structured Data on Secondary Storage” Pub. October 2000).

Regarding claim 1, Zhao teaches A method of retrieving data from an electronic database or information retrieval system, comprising the steps of: obtaining representations of two or more higher-order input tries (Zhao: Binary tries for data sets R and S, Section 7.1); 
evaluating at least parts of a higher-order resulting trie, the higher-order resulting trie being a combination, using a logical operation, of the higher-order input tries (Zhao: join algorithm is performed on binary tries R and S including an AND operation; an output trie is given in Figure 7.1(c), Section 7.1 and Table 7.1);
and providing as an output a representation of the resulting trie (Zhao: an output trie is given in Figure 7.1(c), Section 7.1), the set or a subset of the keys and/or other data items associated with the nodes of the resulting trie, or a set of keys or values derived from keys associated with nodes of the resulting trie; 
wherein the representation of at least one of the higher-order input tries is provided as an output of a lower-order combination operator (Zhao: input and output tries are both traversed, Section 7.1 page 102) performing the steps of: obtaining representations of two or more lower-order input tries (Zhao: Binary tries for data sets R and S including multiple subtries (i.e. lower-order input tries), Section 7.1 and Figure 7.1); 
at least partially evaluating a lower-order resulting trie, the lower-order resulting trie being a combination, using a lower-order logical operation, of the lower-order input tries (Zhao: join algorithm is performed on binary tries R and S including an AND operation; an output trie is given in Figure 7.1(c), Section 7.1 and Table 7.1); 
and providing as an output the representation of the lower-order resulting trie (Zhao: an output trie is given in Figure 7.1(c), Section 7.1). 
and wherein at least parts of the lower-order resulting try are evaluated during the step of evaluating at least parts of the higher-order resulting trie (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. lower-order input tries),  Section 7.1 page 102 and Figure 7.1. Note that the subtries (i.e. lower-order input tries) are evaluated at least during traversal of tries R and S.)

	Regarding claim 43, Zhao further teaches wherein evaluating a trie or parts of a trie comprises traversing the trie or the parts of the trie (Zhao: input and output tries are both traversed, Section 7.1 page 102).

	Regarding claim 44, Zhao further teaches wherein evaluating a trie or parts of a trie comprises providing the information that the traversed nodes are present in the trie (Zhao: input and output tries are both traversed, Section 7.1 page 102; Note that nodes that are traversed are present in the trie).  
	
Regarding claim 45, Zhao further teaches wherein at any given moment during the evaluation of a trie or parts of a trie, at least those parts of the physical data structure of the trie or of the parts of the trie are realized which need to be realized in that moment for the traversing the trie or the parts of the trie (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 46, Zhao further teaches wherein at any given moment, less than the entire physical data structure of the trie or of the parts of the trie are realized, and preferably only those parts of the physical data structure of the trie or of the parts of the trie are realized which need to be realized in that moment for the traversing the trie or the parts of the trie (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 47, Zhao further teaches wherein evaluating a trie or parts of a trie comprises realizing the physical data structure of the trie or of the parts of the trie as a whole (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 48, Zhao further teaches wherein at least at the moment of obtaining the representation of the lower-order resulting trie, the physical data structure of the lower- order resulting trie or of the parts of the lower-order resulting trie as a whole does not exist (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 49, Zhao further teaches wherein the physical data structure of the lower- order resulting trie or of the parts of the lower-order resulting trie as a whole is not realized (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1).

Regarding claim 50, Zhao further teaches wherein at least those parts of the lower-order resulting trie are evaluated which are required for the evaluating at least parts of the higher-order resulting trie (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. lower-order input tries),  Section 7.1 page 102 and Figure 7.1. Note that the subtries (i.e. lower-order input tries) are evaluated at least during traversal of tries R and S.)

Regarding claim 51, Zhao further teaches wherein at least some of the parts of the lower- order resulting trie which are not required for the evaluating at least parts of the resulting trie are not evaluated, and preferably only those parts of the lower-order resulting trie are evaluated which are required for the evaluating at least parts of the higher-order resulting trie (Zhao: The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105. See traversed nodes and skipped nodes in Section 7.1, Figure 7.1; input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. lower-order input tries), Section 7.1 page 102 and Figure 7.1. Note that the subtries (i.e. lower-order input tries) are evaluated at least during traversal of tries R and S.).

Regarding claim 52, Zhao further teaches wherein at least parts of the lower-order resulting trie are evaluated after at least parts of the higher-order resulting trie have been evaluated (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. lower-order input tries), Section 7.1 page 102 and Figure 7.1).

Regarding claim 53, Zhao further teaches wherein parts of the higher-order resulting trie and parts of the lower-order resulting trie are evaluated in an interleaved manner (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. lower-order input tries), Section 7.1 page 102 and Figure 7.1).

Regarding claim 54, Zhao further teaches wherein the step of providing as an output the representation of the lower-order resulting trie is performed before the step of at least partially evaluating the lower-order resulting trie has been completed (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. lower-order input tries), Section 7.1 page 102 and Figure 7.1; The join algorithm performs only on node levels representing the join attributes and skips others, Section 7.1 page 105).

Regarding claim 55, Zhao further teaches wherein at least one of the lower-order input tries is provided as an output of an even lower-order combination operator and at least parts of the at least one of the lower-order input tries are evaluated during the step of evaluating at least parts of the lower-order resulting trie (Zhao: input and output tries are both traversed; Binary tries for data sets R and S including multiple subtries (i.e. lower-order input tries, and even lower-order input tries), Section 7.1 page 102 and Figure 7.1).


Claim 62 amounts to a system comprising processors configured to perform the method of claim 1.  Accordingly, claim 62 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Zhao: database and secondary storage, Abstract; see computer code, page 103; discussion of algorithmic efficiency, such as disk access cost, page 108. Therefore, it is implicitly disclosed that the method is being performed on a computer.)


Claim 63 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 63 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Zhao: database and secondary storage, Abstract; see computer code, page 103; discussion of algorithmic efficiency, such as disk access cost, page 108. Therefore, it is implicitly disclosed that the method is being performed on a computer, and that the software for such functions in the method exist in some memory of the computer.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 56-61 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (“Trie Methods for Structured Data on Secondary Storage” Pub. October 2000) and Eatherton et al. (US 7,249,149, hereinafter Eatherton).

Regarding claim 56, Zhao, in the analogous field of trie data structures, further teaches a method of claim 1, as shown prior.
However, Zhao does not explicitly teach wherein a node in an input trie, preferably at least all parent nodes in an input trie comprise a bitmap.
Eatherton, in the analogous field of tree data structures, teaches wherein a node in an input trie, preferably at least all parent nodes in an input trie comprise a bitmap (Eatherton: a tree bitmap for identifying for each node of multiple nodes, Col. 4 lines 35-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of using bitmaps in conjunction with tree data structures, to the similar trie data structure in the same way, for their use in performing lookup operations (Eatherton, Col. 1 lines 30-34).

Regarding claim 57, the combination of Zhao and Eatherton further teaches wherein the value of the key portion of a child node in a trie is determined by the value of a bit (set) in the bitmap comprised by a parent node of the child node with which bit the child node is associated (Eatherton: a trie element is coded into a compact bitmap as illustrated by FIG. 4 for the root trie element. Therein the root trie element 50 has the Prefix Nodes represented by 1's and has the Vacant Nodes represented by 0's (i.e. bit set), Col. 6 lines 45-57).

Regarding claim 58, the combination of Zhao and Eatherton further teaches wherein combining the sets of child nodes of the nodes of the input tries which correspond to a node of the resulting trie, using the logical operation, comprises bitwise combining the bitmaps of each of the nodes of the input tries which correspond to the node of the resulting trie, using the logical operation, thereby obtaining a combined bitmap (Eatherton: all the tree levels are merged into a single tree bitmap by taking the bit by bit AND, Col. 7 lines 55-67).

Regarding claim 59, the combination of Zhao and Eatherton further teaches wherein the child nodes of the node of the resulting trie are determined and/or evaluated on the basis of the combined bitmap, preferably only on the basis of the combined bitmap (Eatherton: the merged bitmap is created during the search tree evaluation, Col. 4 lines 30-50, and Col. 7 lines 14-17).

Regarding claim 60, the combination of Zhao and Eatherton further teaches wherein the step of combining the bitmaps is performed before the child nodes of the node of the resulting trie are determined and/or evaluated and/or the evaluation of the resulting trie traverses to the child nodes of the node of the resulting trie (Eatherton: the merged bitmap is created during the search tree evaluation, Col. 4 lines 30-50, and Col. 7 lines 14-17).

Regarding claim 61, the combination of Zhao and Eatherton further teaches wherein using a logical operation comprises combining the bitmaps of nodes using a bitwise AND Boolean operation, a bitwise OR Boolean operation, a bitwise AND NOT Boolean operation, or a bitwise XOR Boolean operation (Eatherton: all the tree levels are merged into a single tree bitmap by taking the bit by bit AND, Col. 7 lines 55-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Givargis (US 8,612,402) teaches a plurality of trees on a second SSD, where one or more trees may be loaded in part or entirely into memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./               Examiner, Art Unit 2156                                                                                                                                                                                         	05/27/2022

/William B Partridge/               Primary Examiner, Art Unit 2183